DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/368,450 in response to reply filed August 11, 2022. Claims 1-8 & 10-25 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 5-8, 10, 12-16, 18-22, & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,910,967) in view of Schroder (Pre-Grant Publication 2019/0074295) and Avci (Pre-Grant Publication 2020/0006346).
Regarding claim 1 & 6, Shin discloses a ferroelectric capacitor comprising:
a first metal layer (Fig. 4, 56);
a ferroelectric layer (58) on the second metal layer;
a fourth metal layer (60) on the third metal layer.

Shin does not disclose a second metal layer on the first metal layer including a first non-reactive barrier metal, a third metal layer on the ferroelectric layer, including a second non-reactive barrier metal, and the ferroelectric layer extends laterally beyond the third metal layer and the fourth metal layer. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

	Avci discloses a memory device comprising:
A ferroelectric capacitor (Fig. 1b, 180) including a ferroelectric layer between a first and second electrode (113 & 117) wherein the ferroelectric layer is exposed and extends laterally beyond the top electrode metal (117).

It would have been obvious tot those having ordinary skill in the art at the time of invention to form the ferroelectric layer to extend laterally beyond the third and fourth metal layer because it will allow the ferroelectric layer to be exposed allowing for an metallization traces/contact to be coupled to the capacitor even if the trace/contact is misaligned thereby preventing electrical shorting failures (Paragraph [0048]).

Regarding claims 2-3, Shin further discloses:
A metal via (Fig. 4, 48/50) in a first dielectric layer (46) and a lower electrode/first metal layer (56) is in a space in a second dielectric layer (52).

Regarding claim 5 & 7, Shin, Schroder, and Avci discloses all of the limitations of claim 1 (addressed above). Shin does not explicitly disclose a third dielectric layer above a top surface of the ferroelectric layer and a connector metal in a space in the third dielectric layer. However Avci further discloses:
A third dielectric layer (Fig. 1b, 162) above a top surface of a ferroelectric layer (115) and a connector metal (132/152) in a space defined in the third dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Regarding claim 8, 12, & 13, Shin discloses a ferroelectric capacitor comprising:
an intermediate dielectric layer (Fig. 4, 52); 
a first metal layer (56) in a space in the intermediate dielectric layer; 
a ferroelectric layer (58) on the second metal layer and extending onto a top surface of the intermediate dielectric layer; 
a fourth metal layer (60) on the third metal layer. 
A bottom dielectric layer (46) below the intermediate dielectric layer 

Shin does not disclose a second metal layer on the first metal layer including a first non-reactive barrier metal, a third metal layer on the ferroelectric layer, including a second non-reactive barrier metal, the ferroelectric layer extends laterally beyond the third metal layer and the fourth metal layer, and a top dielectric above an upper surface of the ferroelectric layer. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

Avci discloses a memory device comprising:
A ferroelectric capacitor (Fig. 1b, 180) including a ferroelectric layer between a first and second electrode (113 & 117) wherein the ferroelectric layer is exposed and extends laterally beyond the top electrode metal (117).
A top dielectric layer (Fig. 1b, 162) above a top surface of a ferroelectric layer (115) and a connector metal (132/152) in a space defined in the top dielectric layer.

It would have been obvious tot those having ordinary skill in the art at the time of invention to form the ferroelectric layer to extend laterally beyond the third and fourth metal layer because it will allow the ferroelectric layer to be exposed allowing for an metallization traces/contact to be coupled to the capacitor even if the trace/contact is misaligned thereby preventing electrical shorting failures (Paragraph [0048]). Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Regarding claim 10, Shin further discloses:
a metal via (48/50) underneath the first metal layer.

Regarding claim 14 & 19, Shin discloses a ferroelectric capacitor comprising:
One or more data storage components, the data storage component including at least one capacitor; the capacitor including;
a first metal layer (Fig. 4, 56);
a ferroelectric layer (58) on the second metal layer;
a fourth metal layer (60) on the third metal layer.

Shin does not disclose a second metal layer on the first metal layer including a first non-reactive barrier metal, a third metal layer on the ferroelectric layer, including a second non-reactive barrier metal, the ferroelectric layer extends laterally beyond the third metal layer and the fourth metal layer and one or more processing components. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

	Avci discloses a memory device comprising:
A ferroelectric capacitor (Fig. 1b, 180) including a ferroelectric layer between a first and second electrode (113 & 117) wherein the ferroelectric layer is exposed and extends laterally beyond the top electrode metal (117).
Avci further discloses the memory device in communication with a processor (404/604). 

It would have been obvious tot those having ordinary skill in the art at the time of invention to form the ferroelectric layer to extend laterally beyond the third and fourth metal layer because it will allow the ferroelectric layer to be exposed allowing for an metallization traces/contact to be coupled to the capacitor even if the trace/contact is misaligned thereby preventing electrical shorting failures (Paragraph [0048]). Further it would have been obvious to those having ordinary skill in the art at the time of invention to form a processing component with the data storage component such as a memory array because the processor may be configured to operate the memory array and process data from memory device (Paragraph [0097).

Regarding claims 15-16, Shin further discloses:
A metal via (Fig. 4, 48/50) in a first dielectric layer (46) and a lower electrode/first metal layer (56) is in a space in a second dielectric layer (52).

Regarding claim 18 & 20, Shin, Schroder, and Avci discloses all of the limitations of claim 1 (addressed above). Shin does not explicitly disclose a third dielectric layer above a top surface of the ferroelectric layer and a connector metal in a space in the third dielectric layer. However Avci further discloses:
A third dielectric layer (Fig. 1b, 162) above a top surface of a ferroelectric layer (115) and a connector metal (132/152) in a space defined in the third dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Regarding claim 21 & 24-25, Shin discloses a ferroelectric capacitor comprising:
forming a first dielectric layer (Figs. 4, 46);
forming a metal via (48/50) in the first dielectric layer;
forming a second dielectric layer (52);
forming a first space (v1) in the second dielectric layer;
forming a first metal layer (56) in the first space;
forming a ferroelectric layer (58);
forming a second metal layer (60).

Shin does not disclose a first non-reactive barrier metal on the first metal layer, a second non-reactive barrier layer on the ferroelectric layer, and the ferroelectric layer extends laterally beyond the second non-reactive barrier layer and the second metal layer. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).
It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

Avci discloses a memory device comprising:
A ferroelectric capacitor (Fig. 1b, 180) including a ferroelectric layer between a first and second electrode (113 & 117) wherein the ferroelectric layer is exposed and extends laterally beyond the top electrode metal (117).
A third dielectric layer (Fig. 1b, 162) above a top surface of a ferroelectric layer (115) and a connector metal (132/152) in a space defined in the third dielectric layer.

It would have been obvious tot those having ordinary skill in the art at the time of invention to form the ferroelectric layer to extend laterally beyond the second non-reactive layer and second metal layer because it will allow the ferroelectric layer to be exposed allowing for an metallization traces/contact to be coupled to the capacitor even if the trace/contact is misaligned thereby preventing electrical shorting failures (Paragraph [0048]).

Regarding claim 22, Shin further discloses:
the forming the ferroelectric layer includes forming the ferroelectric layer to extend onto a surface of the second dielectric layer (Fig. 4).

Claim 4, 11, 17, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,910,967) in view of Schroder (Pre-Grant Publication 2019/0074295) and Avci (Pre-Grant Publication 2020/0006346) as applied to claim 1, 8, 14, & 21 respectively, and further in view of Kanaya (US Patent 6,603,161).
Regarding claim 4, 11, 17 & 23, Shin, Schroder, and Avci discloses all of the limitations of claim 1, 8, 14, & 21 respectively (addressed above). Neither reference disclose a metal fill in a space that is defined by the fourth metal layer. However Kanaya discloses a ferroelectric capacitor comprising:
A capacitor (Fig. 16g) including an electrode (59), a ferroelectric layer (33) and another electrode (34) that defined a space which is filled with a metal fill (44). 

It would have been obvious to those having ordinary skill in the art at the time of the invention to form a metal fill in a space defined by the electrode layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14, & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818